Exhibit Consolidated Balance Sheets (Unaudited, Expressed in thousands of US dollars) Note As at September 30, 2008 As at December 31, 2007 ASSETS $ $ Current assets: Cash and cash equivalents 5 153,270 113,265 Gold bullion (market value $153,641; December 31, 2007: $129,193) 6 70,191 53,982 Receivables and other current assets 14 65,810 77,221 Inventories 7 86,112 89,230 Future income tax asset 527 - 375,910 333,698 Other long-term assets 114,208 88,416 Working interests 135,705 112,478 Royalty interests 31,280 34,835 Mining assets 1,011,615 1,023,961 Exploration and development 211,850 225,473 Goodwill 361,648 361,648 Other intangible assets 12,809 15,103 2,255,025 2,195,612 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities 136,048 127,672 Dividends payable - 17,625 Current portion of long-term liabilities 24,238 32,430 160,286 177,727 Long-term liabilities: Long-term debt 8 5,483 5,696 Future income and mining tax liability 163,818 157,956 Asset retirement obligations 71,750 77,506 Accrued benefit liability 6,393 6,360 Long-term portion of forward sales liability - 10,472 247,444 257,990 Non-controlling interest 11,050 8,579 Shareholders’ equity: Common shares 9 (a) 1,656,395 1,633,119 Contributed surplus 36,983 20,034 Warrants 9 (f) - 24,391 Retained earnings 136,046 49,553 Accumulated other comprehensive income 10 6,821 24,219 1,836,245 1,751,316 2,255,025 2,195,612 Commitments and contingencies (note 13) Subsequent events (note 17) See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERIM REPORT - SEPTEMBER 30, 2008 (UNAUDITED) PAGE 1 Consolidated Statements of Earnings (Unaudited, Expressed in thousands of US dollars, except per share amounts) Note Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 $ Revenues 226,927 170,221 659,977 483,885 Expenses: Mining costs, excluding depreciation, depletion and amortization 11 123,411 105,826 351,694 312,308 Depreciation, depletion and amortization 40,691 27,044 128,583 79,518 164,102 132,870 480,277 391,826 62,825 37,351 179,700 92,059 Earnings from working interests 2,485 4,923 22,566 17,520 65,310 42,274 202,266 109,579 Other: Corporate administration 11,714 8,521 30,290 23,688 Exploration 8,405 4,714 24,365 18,706 Impairment charges 12 4,566 - 4,566 93,725 Interest expense 66 230 213 1,156 Foreign exchange (900 ) 429 882 1,211 Non-hedge derivative loss (gain) 13 1,154 (1,236 ) 173 (752 ) Other income (447 ) (2,065 ) (8,791 ) (3,549 ) 24,558 10,593 51,698 134,185 Non-controlling interest 827 359 2,471 760 25,385 10,952 54,169 134,945 Earnings (loss) before income and mining taxes 39,925 31,322 148,097 (25,366 ) Income and mining taxes: Current taxes 22,652 6,927 54,295 24,759 Future taxes (1,576 ) 4,868 7,309 433 21,076 11,795 61,604 25,192 Net earnings (loss) 18,849 19,527 86,493 (50,558 ) Weighted average number of common shares outstanding (in thousands) 9 Basic 295,637 293,404 295,356 293,083 Diluted 295,775 294,040 295,564 293,083 Basic and diluted net earnings (loss) per share 9 0.06 0.07 0.29 (0.17 ) See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERIM REPORT - SEPTEMBER 30, 2008 (UNAUDITED) PAGE 2 Consolidated Statements of Shareholders’ Equity (Unaudited, Expressed in thousands of US dollars) Note Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 COMPREHENSIVE INCOME $ $ Net earnings (loss) 18,849 19,527 86,493 (50,558 ) Other comprehensive income (loss), net of tax: Cumulative translation adjustment Unrealized gain (loss) on translating financial statements of net investment in self-sustaining foreign operations (7,049 ) 11,800 (14,042 ) 26,863 Change in unrealized gains (losses) on available-for-sale financial assets Unrealized losses on available-for-sale financial assets (3,560 ) (821 ) (3,926 ) (4,627 ) Income tax impact 440 208 570 488 (3,120 ) (613 ) (3,356 ) (4,139 ) Reversal of unrealized gains (losses) following the sale of available-for- sale financial assets Unrealized losses on available-for-sale financial assets - 1,620 - 1,620 Income tax impact - (181 ) - (181 ) - 1,439 - 1,439 Total other comprehensive income (loss), net of tax 10 (10,169 ) 12,626 (17,398 ) 24,163 Comprehensive income (loss) 8,680 32,153 69,095 (26,395 ) RETAINED EARNINGS $ Retained earnings, beginning of period 117,197 38,953 49,553 109,038 Net earnings (loss) 18,849 19,527 86,493 (50,558 ) Retained earnings, end of period 136,046 58,480 136,046 58,480 CONTRIBUTED SURPLUS $ Contributed surplus, beginning of period 12,766 19,674 20,034 19,153 Stock-based compensation 9(e) 657 765 1,595 2,560 Transfer of fair value of exercised options (831 ) (636 ) (9,037 ) (1,910 ) Transfer of fair value of expired warrants 9(f) 24,391 - 24,391 - Contributed surplus, end of period 36,983 19,803 36,983 19,803 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERIM REPORT - SEPTEMBER 30, 2008 (UNAUDITED) PAGE 3 Consolidated Statements of Cash Flows (Unaudited, Expressed in thousands of US dollars) Three months ended September 30, Nine months ended September 30, 2008 2007 2008 2007 $ Operating activities: Net earnings (loss) 18,849 19,527 86,493 (50,558 ) Disbursement to defined benefit plans (45 ) (17 ) (84 ) (2,088 ) Disbursement to asset retirement obligations (2,479 ) (123 ) (6,379 ) (246 ) Items not affecting cash: Earnings from working interests (2,485 ) (4,923 ) (22,566 ) (17,520 ) Depreciation, depletion and amortization 40,691 27,044 128,583 79,518 Impairment charges 4,566 - 4,566 93,725 Amortization of forward sales liability (4,510 ) (10,309 ) (13,281 ) (28,917 ) Future income and mining taxes (1,576 ) 4,868 7,309 433 Stock-based compensation 657 765 1,595 2,560 Non-hedge derivative loss (gain) 1,154 (1,236 ) 173 (752 ) Gain on sales of assets (606 ) - (1,908 ) (75 ) Unrealized foreign exchange losses (gains) 680 (3 ) 4 822 Accretion expenses – asset retirement obligations 1,498 405 3,908 3,189 Future benefit expense 197 90 609 238 Non-controlling interest 827 359 2,471 760 Change in non-cash working capital 14,243 (6,659 ) (2,230 ) (20,587 ) 71,661 29,788 189,263 60,502 Investing activities: Mining assets (51,386 ) (21,971 ) (111,027 ) (61,254 ) Exploration and development (2,260 ) (3,371 ) (7,599 ) (18,280 ) Long-term ore stockpiles (5,069 ) - (13,517 ) - Investments (125 ) (6,600 ) (5,230 ) (6,603 ) Restricted cash - - (6,755 ) - Other assets (820 ) 3,532 (778 ) 3,650 Proceeds from sale of assets 1,223 12,957 3,062 13,604 (58,437 ) (15,453 ) (141,844 ) (68,883 ) Financing activities: Proceeds from loan - - - 7,500 Repayment of long-term debt - (3,678 ) (4,027 ) (33,050 ) Issue of common shares, net of issue costs 77 2,347 14,238 4,493 Dividends paid - - (17,625 ) (17,570 ) 77 (1,331 ) (7,414 ) (38,627 ) Increase (decrease) in cash and cash equivalents from continuing operations 13,301 13,004 40,005 (47,008 ) Increase in cash and cash equivalents from discontinued operations - - - 28,451 Net increase (decrease) in cash and cash equivalents 13,301 13,004 40,005 (18,557 ) Cash and cash equivalents, beginning of period 139,969 92,764 113,265 124,325 Cash and cash equivalents, end of period 153,270 105,768 153,270 105,768 Supplemental cash flow information: Interest paid - 216 96 1,231 Income and mining taxes paid 12,670 18,897 27,741 23,564 See the accompanying notes which are an integral part of these unaudited interim consolidated financial statements. IAMGOLD CORPORATION - INTERIM REPORT - SEPTEMBER 30, 2008 (UNAUDITED) PAGE 4 Notes to the Interim Consolidated Financial Statements (Unaudited.
